Title: To James Madison from Samuel Williams, 21 August 1801
From: Williams, Samuel
To: Madison, James


					
						Sir,
						London, 21 Augt. 1801.
					
					Yesterday I received your letter of the 29th. June.
					I will duly close my public trusts by a full & precise 

state of all my pecuniary transactions, & will in a few days 

transmit my accounts to the Secretary of the Treasury.
					I will pay over to Mr. King the balance of the public 

Money that may be in my hands.
					Mr. Erving will, I hope, arrive as early as you 

expected, and serve the United States & the Claimants as 

faithfully as I have served them.  I have the honor to be Sir, 

Your Obedient Humble Servant
					
						S: Williams.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
